Case 3:19-cr-00156-BJD-MCR Document 57-2 Filed 03/25/21 Page 1 of 2 PageID 454




                      EXHIBIT B
Case 3:19-cr-00156-BJD-MCR Document 57-2 Filed 03/25/21 Page 2 of 2 PageID 455




Judge of Federal Court

300 N Hogan Street

Jacksonville, FL 32202



RE: Sentencing of Jason Goff, April 25, 2021



Dear Judge:

       We are writing this to express our experience with having to deal with something like this
happening to our child.

         When your child is born it is like nothing you can explain. I thought I knew love, but I can’t
explain how much different it is when you a child. That being said, you want to protect them and are
willing to do anything you can to do that. When you drop them off at school you think they are in good
hands for a few hours and you can let your guard down. As a parent you feel that they are somewhat
safe.

        To find our that an animal was recording teenage girls in the locker room, will infuriate you. It’s
makes you absolutely, sick to your stomach. Your mind goes crazy wondering. What did he get on film?
What was he doing with it? Where was he sending the pictures? Did he delete stuff before the cops
arrived? Even when he is in custody, you are scared to death wondering how far he sent it on the web
and who else saw it. We worry about if it would show up later in her life. What long term effects this
could do to her? You try to build your kids up and raise them well, but you hear the horror stories all the
time about stuff like this. Kids getting cyber bullied and in worse cases suicide, from stuff they had no
control of.

        Thank God this animal was caught because you would hate to think what would have happened
if he would have continued and it would have gotten to the point of him putting his hands on one of
these kids. I know this time it did not go that far but he needs maximum punishment to make sure it
won’t go any further. You hear time and time again how these criminals get out, sometimes on good
behavior early, just to fall back to prey again. (IE Donald Smith)

I ask, how would you feel if a grown man was preying on your fourteen year old daughter, in a girls
locker room, where she and her friends changed clothes at school. How would you feel?



Respectfully,
